July 03, 2009


Mr. Ronald G. Hole
Hole & Alvarez, P.C.
612 W. Nolana, Suite 370
McAllen, TX 78504
Mr. Richard W. Hunnicutt III
Law offices of David McQuade Leibowitz
2000 Riverview Towers
111 Soledad
San Antonio, TX 78205

RE:   Case Number:  07-0240
      Court of Appeals Number:  13-06-00053-CV
      Trial Court Number:  C-1592-04-H

Style:      MIGUEL HERNANDEZ, M.D.
      v.
      JULIOUS EBROM AND RICHARD HUNNICUTT

Dear Counsel:

      Today the Supreme Court of Texas issued an opinions  and  judgment  in
the above-referenced cause.  The judgment is enclosed.   You  may  obtain  a
copy              of              the              opinions              at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   opinions   by   email,    please    contact    Claudia    Jenks    at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
opposed motion for leave to file post-submission brief is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure:  Judgment
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |